Citation Nr: 9925403	
Decision Date: 09/07/99    Archive Date: 09/13/99

DOCKET NO.  94-36 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether clear and unmistakable error exists in the March 1946 
rating action which denied service connection for varicose 
veins.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from August 1943 
to December 1945.  

This appeal arises from a June 1994 rating action of the 
Pittsburgh, Pennsylvania, regional office (RO).  In that 
decision, the RO determined that clear and unmistakable error 
does not exist in a March 1946 rating action which had denied 
service connection for varicose veins.  The RO notified the 
veteran of this June 1994 denial in the same month.  
Thereafter, the veteran perfected a timely appeal with 
respect to the issue of whether clear and unmistakable error 
exists in the March 1946 denial of service connection for 
varicose veins.  

In September 1997 the Board remanded this issue in part to 
ensure that the RO's adjudication of this issue was based 
only on the evidence of record at the time of the 1946 
determination.

According to the March 1946 rating action, the RO denied 
service connection for varicose veins on the basis that such 
a disorder was not incurred in, or aggravated by, the 
veteran's active duty.  In the same month, the RO informed 
the veteran of this denial.  The veteran, however, did not 
file a notice of disagreement with this denial.  
Consequently, the RO's March 1946 denial of service 
connection for varicose veins became final.  Veterans 
Regulation No. 2(a), pt. II, par. III; Department of Veterans 
Affairs Regulations 1008 and 1009; effective January 25, 1936 
to December 31, 1957.  

Subsequently, in statements received at the RO in December 
1981, March 1982, and August 1982, the veteran asserted that 
she had developed varicose veins in both of her lower 
extremities as a result of treatment received for her 
service-connected essential hypertension from June to July 
1981.  By a March 1983 rating action, the RO denied the claim 
of entitlement to service connection for varicose veins on 
the basis that no additional disability (e.g., varicose 
veins) was shown to have resulted from VA authorized 
hospitalization, medical or surgical treatment, vocational 
rehabilitation, or examination.  Thereafter, in January 1984, 
the Board of Veterans' Appeals (Board) denied service 
connection for peripheral vascular disorders on the basis 
that any such disability was not shown to have been 
proximately due to, or the result of, a service-connected 
disease or injury.  

The Board's January 1984 denial of service connection for 
peripheral vascular disorders clearly did not result from a 
perfected appeal of the RO's March 1946 denial of service 
connection for varicose veins.  Furthermore, both of these 
prior final decisions were made on different bases (e.g., 
denial of service connection for varicose veins on a direct 
basis by the RO's March 1946 rating action and denial of 
service connection for peripheral vascular disorders on a 
secondary service connection basis by the Board in January 
1984).  Consequently, the Board concludes that the RO's March 
1946 denial of service connection for varicose veins clearly 
was not subsumed by the Board's January 1984 denial of 
service connection for peripheral vascular disorders.  


FINDING OF FACT

By essentially contending that the RO did not properly weigh 
the evidence at the time of the March 1946 rating action 
which denied service connection for varicose veins, the 
veteran has not raised a plausible claim of clear and 
unmistakable error in the March 1946 decision.  


CONCLUSION OF LAW

The appellant has not submitted a viable claim with respect 
to whether clear and unmistakable error exists in the March 
1946 rating action which denied service connection for 
varicose veins.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. 
§ 3.105(a) (1998).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The service medical records which were available at the time 
of the RO's March 12, 1946 determination are essentially 
negative for complaints of, treatment for, or findings of 
varicose veins.  (Although the Board's 1984 decision made 
reference to a service entrance examination showing the 
presence of slight varicose veins, such document was not 
mentioned in the 1946 decision, is not currently of record, 
and has not been located after a search by the RO requested 
in the recent Board remand.)  The report of the December 1945 
separation examination indicates that the veteran's medical 
history includes treatment (without hospitalization) for an 
injection for varicose veins in the "prolibial" area of her 
right leg in August 1945 in Germany.  The condition, which 
was described as symptomatic and "moderate[ly] severe," was 
considered to have been incurred in military service.  
However, the December 1945 examination specifically 
demonstrated that no varicose veins were present at that 
time.  

No post-service medical records were available at the time of 
the RO's March 1946 determination.  However, at the time of 
the March 1946 rating action, the RO also considered the 
veteran's contentions regarding her claim for service 
connection for varicose veins.  In this regard, the Board 
notes that, in the veteran's application for 
service-connected benefits for various disorders including 
varicose veins (which was received at the RO in January 
1946), the veteran stated that varicose veins of her right 
leg were first "noticed" in August 1945, during her active 
military duty.  

Thus, although the veteran was treated (by injection without 
hospitalization) for what were described as symptomatic and 
moderately severe varicose veins in the "prolibial" area of 
her right leg in August 1945 in Germany, at the time of the 
December 1945 separation examination, no varicose veins were 
found to be present.  Significantly, when the RO first 
considered, in March 1946, the claim for service connection 
for varicose veins, the claims folder contained no competent 
medical evidence of the presence of a varicose vein disorder 
existing at that time and associated with the veteran's 
active service.  Consequently, based on the evidence then 
before it, the RO determined, in March 1946, that varicose 
veins were not incurred in, or aggravated by, the veteran's 
service.  Because the veteran failed to submit a timely 
notice of disagreement with the RO's March 1946 denial of 
service connection for varicose veins, the agency's 
determination that such a disorder was not incurred in, or 
aggravated by, her active military service became final.  
Veterans Regulation No. 2(a), pt. II, par. III; Department of 
Veterans Affairs Regulations 1008 and 1009; effective 
January 25, 1936 to December 31, 1957.  

Under the applicable criteria, 38 C.F.R. § 3.105(a) (1998) 
provides that previous determinations on which an action was 
predicated will be accepted as correct in the absence of 
clear and unmistakable error.  Where evidence establishes 
such error, the prior decision will be reversed or amended.  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to 
March 1, 1999) (hereinafter, "Court") has propounded a 
three-pronged test to determine whether clear and 
unmistakable error (CUE) was present in a prior 
determination.  The criteria are:  (1) either the correct 
facts, as they were known at the time, were not before the 
adjudicator (e.g., there must be more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied; (2) the error must be undebatable 
and of the sort which, had it not been made, would have 
manifestly changed the outcome at the time it was made; and 
(3) a determination that there was clear and unmistakable 
error must be based on the record and law that existed at the 
time of the prior adjudication in question.  Russell 
v. Principi, 3 Vet.App. 310 (1992).  

In Fugo v. Brown, 6 Vet.App. 40, 43-44 (1993), the Court 
refined and elaborated on the test set forth in Russell.  In 
Fugo, the Court stated that 

CUE is a very specific and rare kind of 
"error."  It is the kind of error, of 
fact or of law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error . . . 

If a claimant-appellant wishes to 
reasonably raise CUE there must be some 
degree of specificity as to what the 
alleged error is and, unless it is the 
kind of error . . . that, if true, would 
be CUE on its face, persuasive reasons 
must be given as to why the result would 
have been manifestly different but for 
the alleged error.  It must be remembered 
that there is a presumption of validity 
to otherwise final decisions, and that 
where such decisions are collaterally 
attacked, and a CUE claim is undoubtedly 
a collateral attack, the presumption is 
even stronger.  

See also Grover v. West, 12 Vet.App. 109, 111-112 (1999) and 
Daniels v. Gober, 10 Vet.App. 474, 478 (1997).  

According to the law and regulations in effect at the time of 
the March 1946 rating action, under Public No. 2 and Public 
No. 141, 73rd Congress, the payment of disability 
compensation or pension is authorized in cases where it is 
established that disabilities are shown to have been directly 
incurred in or aggravated by active military or naval service 
within the dates prescribed under each act and under Public 
No. 344, 74th Congress, provided that such incurrence or 
aggravation is not the result of the misconduct of the 
veteran.  Under Public No. 141, 73rd Congress, disability 
compensation is also authorized for disabilities 
presumptively service connected under the conditions 
hereinafter specified.  7 F.R. 1981, Dec. 20, 1941 and 
38 C.F.R., 1938-1943 Cum.Supp., § 2.1077.  See also 
38 U.S.C., Sup., 704a, 724.  

During the current appeal, the veteran has essentially 
contended that, in the March 1946 rating action, in which the 
RO concluded that varicose veins were not incurred in, or 
aggravated by, her active military duty, the agency did not 
properly consider the evidence of record.  Specifically, in 
the substantive appeal which was received at the RO in 
September 1994, the veteran asserted that the agency 
"overlooked" the report of her discharge examination which 
noted that she had been treated (by injection) for a varicose 
vein in the front lower part of her right leg in August 1945.  
See also, December 1994 hearing transcript (T.) at 2-3, 6-7.  
In further support of her contention that she has had a 
chronic varicose vein disorder since service, the veteran has 
also maintained that she has continued, since her discharge 
from active duty, to experience problems associated with 
varicose veins.  See, e.g., T. at 3-6.  

Additionally, in a July 1999 statement, the veteran's 
representative claimed that the evidence of record at the 
time of the March 1946 rating action demonstrated that the 
veteran was treated for varicose veins during her active duty 
and that varicose veins were present when she was discharged 
from service.  Consequently, the representative asserted that 
the RO incorrectly applied the provisions of 38 C.F.R. 
§§ 3.303 and 3.304 when the agency denied service connection 
for varicose veins in March 1946.  Although neither of these 
regulatory provisions as such were in effect at the time of 
the 1946 determination, the Board has given careful 
consideration to the way the RO applied the law and 
regulations as it existed at that time.  

The Board acknowledges that the service medical records in 
the present case reflect treatment (by injection without 
hospitalization) for symptoms which were characterized as 
symptomatic and moderately severe varicose veins in the 
"prolibial" area of the veteran's right leg in August 1945 
in Germany.  Significantly, however, at the time of the 
December 1945 separation examination, no varicose veins were 
found to be present.  Furthermore, no post-service medical 
records were available to provide competent medical evidence 
of the presence of varicose veins following the veteran's 
discharge from active duty.  

The foregoing evidence clearly supports the RO's March 1946 
conclusion that varicose veins were not incurred in, or 
aggravated by, the veteran's active duty.  As the Board has 
discussed, when the RO first considered (in March 1946) the 
claim for service connection for varicose veins, the claims 
folder contained no competent medical evidence of the 
presence of varicose veins associated with the veteran's 
active service.  Thus, based upon the evidence of record at 
the time of the March 1946 decision, the RO reasonably 
concluded that a basis upon which to establish service 
connection for varicose veins had not been presented.  

The Board acknowledges the veteran's current assertion that 
the RO committed error in the March 1946 denial of service 
connection for varicose veins because the agency 
"overlooked" the report of her discharge examination which 
noted that she had been treated (by injection) for a varicose 
vein in the front lower part of her right leg in August 1945.  
See, e.g., December 1994 hearing transcript (T.) at 2-3, 6-7.  
Additionally, in the July 1999 statement, the veteran's 
representative claimed that the evidence of record at the 
time of the March 1946 rating action demonstrated that, not 
only was the veteran treated for varicose veins during her 
active duty, but also that varicose veins were present upon 
her discharge from service. 

In addressing these assertions, the Board initially notes 
that the representative's July 1999 contention that the 
evidence of record at the time of the March 1946 rating 
action demonstrated that varicose veins were present at the 
veteran's discharge from service is incorrect.  As the Board 
has previously discussed in this decision, the December 1945 
separation examination specifically demonstrated that no 
varicose veins were present at that time.  

Furthermore, the Board notes that, at the time of the March 
1946 rating action, the RO expressed its conclusion that 
varicose veins were not incurred in, or aggravated by, the 
veteran's service.  Significantly, the evidence of record at 
the time of the March 1946 denial of service connection for 
varicose veins failed to demonstrate the presence of such a 
disorder associated with the veteran's active duty.  
Consequently, the representative's current contention that 
the RO incorrectly applied the law and regulations governing 
grants of service connection at the time of March 1946 denial 
is unsupported and does not warrant a finding of clear and 
unmistakable error in this previous determination.  

Essentially, the veteran's arguments of error in the March 
1946 rating action amount to no more than the veteran's 
personal disagreement with the manner in which the RO 
evaluated the evidence when it initially considered the claim 
for service connection for varicose veins.  As set forth 
above, the Court has held that a simple disagreement as to 
how facts were previously weighed fails to satisfy the 
requirements for presenting a viable claim for CUE.  See 
Russell v. Principi, 3 Vet.App. 310 (1992).  Because the 
veteran in the present case has failed to reasonably raise a 
viable claim of CUE, the Board concludes that her claim must 
be denied.  
Finally the Board notes that consideration has been extended 
to the service representative's assertion that a well-
grounded claim has been submitted and that the Board should 
remand for further development of the record.  As reflected 
above, claims for clear and unmistakable error are based on a 
review of the facts and law extant at the time of the 
adjudication being attacked.  See Berger v. Brown, 10 Vet. 
App. 166 (1997).  Development of new evidence is thus 
inappropriate in considering claims of clear and unmistakable 
error, but may be considered in the event the claim for 
service connection for varicose veins is reopened by the 
submission of new and material evidence and found to be well-
grounded.  See Elkins v. West, 12 Vet. App. 209 (1999); 
Winters v. West, 12 Vet. App. 203 (1999).   


ORDER

Evidence of a viable claim not having been submitted with 
respect to the issue of whether clear and unmistakable error 
exists in the March 1946 rating action which failed to award 
service connection for varicose veins, the claim is denied.  



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals



 

